Citation Nr: 1031132	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-17 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 2001 to July 2004, 
and has reserve service in the Army National Guard of Louisiana 
from August 2004 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that 
denied the Veteran's claim of entitlement to service connection 
for PTSD.  The Board notes here that during the pendency of this 
appeal, the Veteran's claim was transferred from the New Orleans, 
Louisiana RO to the Nashville, Tennessee RO due to Hurricane 
Katrina.

In January 2009, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.

Prior to analyzing the Veteran's claim, the Board must 
acknowledge the recent ruling in Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009), which clarified how the Board should analyze 
claims, specifically to include those for psychiatric disorders. 
As emphasized in Clemons, though a veteran may only seek service 
connection for a given psychiatric disability, the veteran's 
claim "cannot be a claim limited only to that diagnosis, but must 
rather be considered a claim for any mental disability that may 
be reasonably encompassed...."  Id.  In essence, the Court of 
Appeals for Veterans Claims found that a veteran does not file a 
claim to receive benefits for a particular psychiatric diagnosis 
that is named on a claims form, but instead makes a general claim 
for compensation for the affliction posed by the veteran's 
psychiatric symptoms.  The Veteran in the present appeal has 
filed a claim of entitlement to service connection for PTSD, but 
has also been diagnosed with depressive disorder, psychotic 
disorder, and dysthymic disorder.  Thus, the Board will analyze 
the Veteran's current claim under this framework.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.

The Veteran was afforded a VA examination in July 2009.  Report 
of such examination includes notations as to instances of VA 
treatment dated in 2008 and 2009.  The most recent VA treatment 
records currently associated with the Veteran's claims file are 
dated in August 2005.  Thus, the treatment records considered in 
the medical opinion obtained in July 2009 are not available for 
the Board's review.  

Further, the Veteran's service treatment records include report 
of an instance of treatment dated in February 2004.  At that time 
the Veteran was seen by the Adult Behavioral Health Service 
(ABHS) in Fort Campbell, Kentucky.  The treatment provider noted 
that the Veteran was given a mental status examination and was 
going to be followed in active therapy.  Significantly, the 
treatment provider noted that the Veteran's 40-216 file would be 
maintained at the ABHS.  The Veteran's service treatment records 
do not currently include his 40-216 file, or any treatment 
records associated with the ABHS, beyond that of the above-
described February 2004 entry.  

Because VA is on notice that there are additional records that 
may be applicable to the Veteran's claim and because these 
records may be of use in deciding the claim, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

As discussed above, the Veteran was afforded a VA examination in 
July 2009.  At that time, the examiner discussed the Veteran's 
prior VA examination in March 2005 and his VA treatment since 
that time.  Subsequent to an interview, mental status 
examination, and appropriate diagnostic testing, the examiner 
opined that the Veteran did not meet the criteria for a diagnosis 
of PTSD, or for any mental disorder connected to his military 
service.  However, the examiner also diagnosed the Veteran with 
Axis I psychotic disorder, not otherwise specified.  Thus, while 
the examiner opined that the Veteran did not exhibit a mental 
disorder connected to military service, he did not provide a 
basis for his conclusion that psychotic disorder was not related 
to the Veteran's military service.  

Also, while not required by the Board in the January 2009 remand, 
the examiner did not render an opinion as to the Veteran's other 
psychiatric diagnoses currently of record, dysthymic disorder and 
depressive disorder.  The Board notes here that it appears that 
updated VA treatment records, yet to be associated with the 
claims file, reveal additional psychiatric diagnoses.  As 
discussed in the Introduction of this remand, Clemons now 
requires consideration of such.

Thus, there are remaining medical questions that must be 
addressed prior to adjudicating the Veteran's claim of 
entitlement to an acquired psychiatric disorder, to include PTSD.  
On remand, the examiner must review the Veteran's above-described 
service treatment records and record of psychiatric diagnoses 
during the appellate period and opine as to whether any acquired 
psychiatric disorder is related to service. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
Veteran's claims file treatment records 
from the appropriate VA facility or 
facilities in Louisiana, specifically to 
include the Community Based Outpatient 
Clinic (CBOC) in Monroe, dated from August 
2005 to the present.  Any and all 
responses, including negative responses 
from any VA facility, must be properly 
documented in the claims file. 
2.  Obtain and associate with the 
Veteran's claims file his 40-216 file, or 
related records of treatment from the ABHS 
in Fort Campbell, Kentucky, the National 
Personnel Records Center (NPRC), or any 
other appropriate federal facility.  Any 
and all responses, including negative 
responses from any federal facility, must 
be properly documented in the claims file.  
If such records are deemed unavailable and 
future efforts to obtain such would be 
futile, the Veteran must be so notified.  

3.  Forward the Veteran's claims file to 
the examiner who conducted the VA 
examination in July 2009.  If the examiner 
who performed the July 2009 examination is 
not available, or if he determines that 
another examination is required, schedule 
the Veteran for another appropriate 
examination with a qualified provider.  If 
a new examination is scheduled, all 
indicated diagnostic studies should be 
conducted.

The examiner must opine as to whether it 
is at least as likely as not (at least 
a 50 percent probability) that any of the 
Veteran's diagnosed acquired psychiatric 
disorders, including but not limited to 
depressive disorder, dysthymic disorder, 
psychotic disorder, and PTSD, were 
incurred in or aggravated by service.  In 
this regard, the examiner must consider 
any psychiatric diagnoses revealed by VA 
treatment records dated after August 2005.

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

If the Veteran is scheduled for another VA 
examination, the claims file must be 
properly documented regarding any 
notifications of such.

4.  Then, readjudicate the Veteran's claim 
of entitlement to service connection for 
an acquired psychiatric disorder, to 
include PTSD.  If the action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case. 
The appellant need take no action until so informed. The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND. If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination that may be requested in this 
remand is to obtain information or evidence (or both) which may 
be dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending any requested VA 
examination may result in an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


